Velva L. Price
   Travis County District Clerk
   Travis County Courthouse Complex
   P.O. Box 679003
   Austin, Texas 78767-9003



   November 23, 2015


   Mr. Jeffrey D. Kyle
   Third Court of Appeals
   P.O. Box 12547
   Austin, Texas 78711-2547

   RE: APPELAS COURT CAUSE 03-15-00649-CV AND 03-15-00650-CV
       DI STRI CT COURT CAUSE D-1-GN-15-001711

   Dear Mr. Kyle,

   A clerk’ s record in cause number, D-1-GN-15-001711 and Court of Appeals number
   03-15-00649-CV AND 03-15-00650-CV, styled, JERMAINE HOPKINS V MARC OTT ET AL, is
   due in your office November 23, 2015. This office has not received payment or a designation of
   clerk’ s record as of today, November 23, 2015.

   Thank you for your consideration.

   If you have any questions, please contact me at (512) 854-5835.

   Sincerely,

   Trish Winkler
   Deputy Court Clerk II
   (512) 854-4309




Administrative Offices     Civil and Family Division      Criminal Division        Jury Office
   (512) 854-9457               (512) 854-9457              (512) 854-9420       (512) 854-9669
   fax: 854-4744                fax: 854-9549               fax: 854-4566        fax: 854-4457